     Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 1 of 13
Filing # 87087723 E-Filed 0312812019 08:51:30 AM

   FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


                    CASE STYLE
                                          IN THE CIRCUIT COURT OF THE      ELEVENTH    JUDICIAL CIRCUIT,
                                           IN AND FOR    MIAMI-DADE      COUNry , FLORIDA



                                                                        Case No.:
                                                                        Judge:

   Plaintiff
                   VS


   Defendant


       II.          TYPE OF CASE

                                                                                !    Non-homestead residentialforeclosure
               n Condominium                                                         $250,00 or more
               n  Contracts and indebtedness                                    n    Other real property actions $0 - $50,000
               n  Eminent domain                                                tr   Other real property actions $50,001 - $249,999
               tr Auto negligence                                               n    Other real property actions $250,000 or more
               n  Negligence - other
                                                                                n    Professionalmalpractice
                   tr   Business governance
                                                                                       n      Malpractice - business
                   n    Business torts
                                                                                       n      Malpractice - medical
                   n    Environmentalffoxictort
                                                                                       n      Malpractice - other professional
                   tr   Third party indemnification
                                                                                tr   Other
                   tr   Construction defect
                                                                                       n      AntitrusVTrade Regulation
                   n    Mass tort
                                                                                       n      Business Transaction
                   n    Negligent security
                                                                                       X      Circuit Civil - Not Applicable
                   n    Nursing home negligence
                                                                                       n      Constitutionalchallenge-statuteor
                   n    Premises liability - commercial
                                                                                              ordinance
                   !    Premises liability - residential
                                                                                       n      Constitutionalchallenge-proposed
               !   Products liability                                                         amendment
               n   Real Property/Mortgage foreclosure                                  tr     Corporate Trusts
                   n    Commercial foreclosure $0 - $50,000                            n      Discrimination-employmentorother
                   n    Commercial foreclosure $50,001 - $249,999                      n      lnsurance claims
                   !    Commercial foreclosure $250,000 or more                        n      lntellectual property
                   n    Homestead residential foreclosure $0 - 50,000                  tr     Libel/Slander
                   n    Homestead residential foreclosure $50,001 -                    n      Shareholder derivative action

                   n
                        $249,999
                        Homestead residential foreclosure $250,000 or
                                                                                       n      Securities litigation

                        more
                                                                                       n      Trade secrets

                   n    Non-homestead residential foreclosure $0 -
                                                                                       n      Trust litigation
                        $50,000
                   n    Non-homesteadresidentialforeclosure
                        $50,001 - $249,gee


                                                                                                                  EXHIBIT

                                                                                                                     A
 Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 2 of 13



                                                      COMPLEX BUSINESS COURT

       This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
       Administrative Order. Yes n No X


        ilt     REMEDIES SOUGHT (check allthat apply):
                    X       Monetary;
                    X       Non-monetary declaratory or injunctive relief;
                    X       Punitive

        IV      NUMBER OF CAUSES oF AGTION:                  (      )
                (Specify)


                2

        V       IS THIS CASE A CLASS ACTION I-AWSUIT?
                    n   Yes
                    XNo
        vt.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    XNo
                    n   Yes     -   lf "yes" list all related cases by name, case number and court:




        vil.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                     X Yes
                     nNo


I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Nathalv Saavedra FL Bar No.:              1   183 15
          Attorney or party                                                     (Bar number, if attorney)

        Nathaly Saavedra         0312812019
                (Type or print name)                                                Date
     Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 3 of 13
Filing # 87087723 E-Filed 0312812019 08:51:30 AM


                                                               IN TIIE CIRCUIT COURT OF THE
                                                               1lTH JIJDICIAL CIRCUIT IN AND FOR
                                                               MIAMI DADE COLINTY, FLORIDA

        TAHIMY SANTANA,

                Plaintiff,

        v                                                      Case No.


        AMERICAN SALES AND
        MANAGEMENT ORGANZATION, LLC,
        a Florida Limited Liability Company,


                Defendant.


                                             COMPLAINT
                                 (opr-rN PURSUANT TO 2e U.S.C $ 216(8)

               Plaintiff, TAHIMY SANTANA ("Plaintiff'), onbehalf of herself and other employees and

        former employees similarly situated by and through the undersigned counsel, hereby                   sues


        Defendant, AMERICAN SALES                 AND MANAGEMENT ORGANIZATION,                              LLC,

        ("Defendant(s)"), and in support avers as follows:

                                          GENERAL AT ,I,EGATTONS


         I     This is an action by the Plaintiff on behalf of herself and other employees and former

               employees similarly situated for damages for unpaid wages under the Fair Labor Standards

                Act,29 U.S.C. $S 201-219 ("FLSA") and Florida common law.

         2      This Court has jurisdiction over Plaintiffls FLSA claims pursuant to the 29 U.S.C. $ 216.

         J     Plaintiff was at all times relevant to this action, and continues to be,   a resident   Miami Dade

               County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

               employee for purposes of the FLSA.




                                                           1
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 4 of 13




    4     Defendant, AMERICAN SALES AND MANAGEMENT ORGANIZATION, LLC,                             it's   a


          Florida Limited Liability having its principal place of business in Miami Dade County,

          Florida, where Plaintiff worked for Defendant, and at all times material hereto was and is

          engaged in interstate commerce.

    5     Venue is proper in Miami Dade County, Florida because all of the actions that form the

          basis of this Complaint occurred within Miami Dade County, Florida and payment was

          due in Miami Dade County, Florida.

    6     Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

          above together   with attorneys' fees, costs and damages.

    7     Al1 conditions precedent for the filing of this action before this Court have been previously

          met, including the exhaustion of all pertinent administrative procedures and remedies.

                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

    8     Plaintiff and other similarly situated employees are non-exempt employees of Defendant

          and are subject to the payroll practices and procedures set forth hereinafter, and who

          worked in excess of forty (40) hours during one or more workweeks within three (3) years

          of the filing of this complaint.

    9     Plaintiff began working for Defendant on or about August 2015 to on or about February

          11,2019.

    10    On or about December 2018, Defendant implemented a new payroll system. This system,

          automatically deducted thirfy (30) minutes daily from the employees' hours regardless of

          whether or not the employee took a break.

     11   As a result of these improper deductions, Plaintiff and other similarly situated employees

          were not compensated for all the hours worked



                                                    )
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 5 of 13




    12    Specifically, Plaintiff and other similarly situated employees were not paid at the proper

          overtime rate for hours worked in excess of forty (40) each week, as proscribed by the laws

          of the United States and the State of Florida.

    13    The members of the putative collective action are Plaintiff and those employees who did

          not receive compensation for all the hours worked.

    I4    On or about January 4, 2019, Plaintiff complained and/or objected to the Defendant's

          failure to properly pay wages to her manager Fernando (LI.[U) and a Human Resources

          representative.

    15    On or about February II,2019, Defendant terminated Plaintiff in retaliation for engaging

          the protected activity described above.

    16.   Plaintiff has retained the undersigned counsel in order that her rights and interests may be

          protected and thus has become obligated to pay the undersigned a reasonable attorney's

          fee.

                                              COUNT I
                              Wage &    Hour Federal Statutory Wolation

    t7    Plaintiffre-adopts each and every factual allegation as stated in paragraphs 1 through 16

          of this Complaint as if set out in full herein.

    18    This action is brought by Plaintiff to recover from Defendants unpaid overtime and

          minimum wage compensation, as well as an additional amount as liquidated damages,

          costs, and reasonable attomey's fees under the provisions of 29 U.S.C. $       20I et seq., and

          specifically under the provisions of 29 U.S.C. $ 207. 29 U.S.C. $ 207 (a)(l) states, " No

          employer shall employ any of his employees. . . for   a   work week longer than 40 hours unless

          such empioyee receives compensation for his employment in excess of the hours above-




                                                     J
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 6 of 13




          specified at a rate not less than one and a half times the regular rate at which he is

          employed,"

    19.   Jurisdiction is conferred on this Court by Title 29 U,S.C. $ 216(b).

    20    At all times pertinent to this Complaint, Defendant operated as an organization which sells

          andlor markets its services and/or goods to customers from throughout the United States

          and also provides its services for goods sold and transported from across state lines ofother

          states, and the Defendant obtains and solicits funds from non-Florida sources, accepts

          funds from non-Florida sources, uses telephonic transmissions going over state lines to do

          its business, transmits funds outside the State of Florida, and otherwise regularly engages

          in interstate sommerce, particularly with respect to its employees.

    21.   Upon information and belief, the annual gross revenue of the Defendant was at a1l times

          material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

          commerce, otherwise satisfies the FLSA's coverage requirements.

    22.   By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

          an enterprise engaged in commerce or in the production of goods for commerce as defined

          in gg 3 (r) and 3(s) of the FLSA,29 U.S.C.            $ 203(r) and 203(s). Defendant's business

          activities involve those to which the Fair Labor Standards Act applies. The Plaintiff     s   work

          for the Defendant likewise affects interstate commerce.

    23.   Plaintiff   seeks   to recover for unpaid wages accumulated from the date of hire and/or from

          3 (three) years from the date of the      filing of this complaint.

    24.   At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. $$ 201-

          2!9   and 29 C.F.R. $ 516.2 and       $   516.4 et   seq.in that Plaintiff performed services   and

          worked in excess of the maximum hours provided by the FLSA but no provision was made



                                                         4
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 7 of 13




           by the Defendant to properly pay Plaintiff at the rate of time and one half for all hours

           worked in excess of forty hours (40) per workweek as provided in the FLSA.

    25.    Defendant knew andlor showed reckless disregard              of the   provisions   of the FLSA
           concerning the payment of overtime wages as required by the Fair Labor Standards Act

           and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff             s


           employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

           double damages.

    26.    Defendant never posted any notice,   as   required by the Fair Labor Standards Act and Federal

           Law, to inform employees of their federal rights to overtime and minimum wage payments.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

           A.   Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

                intentionally and with reckless disregard for Plaintiff   s rights;


           B.   Award Plaintiff actual damages in the amount shown to be due forunpaid overtime and

                minimum wage compensation for hours worked in excess of forty (40) weekly, with

                interest; and

           C. Award Plaintiff an equal amount in double         damages/liquidated damages; and

           D.   Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

           E. Grant Plaintiff such additional relief        as the Court deems   just and proper under the

                circumstances.




                                               COUNT II
                                        F LSA Retuliatio n Violatio n

    27     Plaintiffre-adopts each and every factual allegation as stated in paragraphs 1 through 16
                                                 -
           of this Complaint as if set out in full herein.


                                                        5
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 8 of 13




    28.    29 U.S.C. $ 21S(a)(3) of the FLSA states that it is a violation to "discharge or in any other

           manner discriminate against any employee because such employee has filed any complaint

           or instituted or caused to be instituted any proceeding under or related to this Act, or has

           testified or is about to testify in any such proceeding, or has served or is about to serve on

           an industry committee."

    29.    Defendant's conductas setforth above constitutes aviolation oftheFLSA's anti-retaliation

           provision.

    30.    The motivating factor that caused Plaintiff s adverse employment action as described

           above was    Plaintiff s complaint regarding not being properly paid for all hours worked.

    31.    The Defendant's conduct was in direct violation of the FLSA, and, as a direct result,

           Plaintiff has been damaged.

    WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

           A. Adjudge and decree     that Defendant has violated the FLSA and has done so willfully,

                intentionally and with reckless disregard for Plaintiff   s rights;


           B.   Enter judgment against the Defendant for all back wages from the date of discharge to

                the present date and an equal amount of back wages as liquidated damages, and;

           C.   Enter judgment against the Defendant      for all front wages until Plaintiffs become   65


                years ofage; and

           D. Enter an award against Defendant and award Plaintiff compensatory damages for

                mental anguish, personal suffering, and loss of enjoyment of life;

           E.   Award Plaintiff the costs of this action, together with reasonable attomeys' fees; and

           F.   Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.



                                                      6
Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 9 of 13




                                              JURY DEMAND

    Plaintiff demands trial by jury of all issues triable   as   of right by jury


    Dated: March 28,2019

                                                                 Respectfully submitted,


                                                                 /s/ NathalY Saavedra
                                                                 Peter M. Hoogerwoerd, Esq.
                                                                 Fla. BarNo.: 0188239
                                                                 pmh@rgpattorneys.com
                                                                 Nathaly Saavedra, Esq.
                                                                 Fla. BarNo, 118315
                                                                 ql@f gp gtltSr.rney s. com
                                                                 Carlos D. Serrano, Esq.
                                                                 Fla. BarNo. 1010125
                                                                 cs@{8pgLtpl{tqys_,qa$
                                                                 Remer & Georges-Ptene, PLLC
                                                                 44 West Flagler Street, Suite 2200
                                                                 Miami, FL 33130
                                                                 (305) 416-5000- Telephone
                                                                 (305) 416-5005- Facsimile




                                                        7
     Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 10 of 13
Filing # 87 531 3 1 6 E-Filed 04105 120 I 9 1 I : 09: I 6 AM


                                                           IN THE CIRCUIT COURT OF THE
                                                           llTH JT]DICIAL CIRCUIT IN AND FOR
                                                           MIAMI-DADE COUNTY, FLORIDA




                Plaintif[

        vs                                                  case No. ioil.9xur)ns3,3'e#'t)i*.




                Defendant.




                                       SUMMONS IN A CIVIL CASE

        TO: AMERICAN SALES AND MANAGEMENT ORGANIZATION, LLC, through its
        Registered Agent:

                                     CORPORATE CREATIONS NETWORK, INC.
                                     72OO CORPORATE CENTER DR
                                     MIAMI, FL 33126

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                     PETER M. HOOGERWOERD, ESQ.
                                     REMER & GEORGES-PIERRE, PLLC.
                                     44 WEST FLAGLER STREET. STE. 22OO
                                     MIAMI, FL 33130

        an answer to the complaint which is herewith served upon you, within 20 davs after service of
        this summons upon you, exclusive of the day of service, If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period of time after service.




        CLERK                                DATE


        (BY) DEPUTY CLERK
     Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 11 of 13
Filing # 87531316 E-Filed0410512019 11:09:16 AM


                                                              IN THE CIRCUIT COURT OF THE
                                                              llTH JIJDICIAL CIRCUIT IN AND FOR
                                                              MIAMI-DADE COUNTY, FLORTDA




                 Plaintiff,

        vs                                                    Case   No. 20.1i9.0$S53,3."C   0..1.




                Limited Li

                 Defendant.




                                         SUMMONS IN A CIVIL CASE

        TO: AMERICAN SALES AND MANAGEMENT ORGANIZATION, LLC, through its
        Registered Agent:

                                       CORPORATE CREATIONS NETWORK, INC
                                       72OO CORPORATE CENTER DR
                                       MIAMI, FL 33126

        YOU ARE HEREBY SIIMMONED and required to serve uponPLAINTIFF'S ATTORNEY

                                       PETER M. HOOGERWOERD, ESQ.
                                       REMER & GEORGES-PIERRE, PLLC.
                                       44 WEST FLAGLER STREET. STE, 22OO
                                       MIAMI, FL 33I30

        an answer to the cornplaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive of the day of service, If you fail to do so, judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
         answer with the Clerk of this Court within a reasonable period of time after service.

         Harvey Ruvin,
         Clerk of Courts
                                              4t11t2019

         CLERK                                 DATE


         (BY)
                  Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 12 of 13

       Fiting            '531316 8-F,iled 04105/2019 11109;16 AM


T                                                                             IN TT{E CIRCUIT COURT OT THE
                                                                              i ITI'I JUDICIA}.. CIRCUTT IN AhII} FOR
                                                                              MTAM.ITD ADF COUN TY, FLORIDA


                        TA{iIh4V    SANtANA" ;,                 :
                                                                    i;



                                 Plaintiff,

                        vs.                                                   Case No.                               Kfl
                        *aemcm-i          SALE$                           :



                                                                                                                                      1/
                        ArVD   $t             K{   O"RGAN{AATIfi}'1, LLC,
                        FlsridaLimited Li

                                 Defendant.




                                                         suMil&oNs rN A crvn. cAsE

                        TO: AI\{ERICAN SAJ-ES AND MANAGEME}{T ORGANIZATION, LLC, tkough its
                        Registered Agent:

                                                       CORPORATE CREATIONS NETWORK, INC.
                                                       72OO   COR?ORATH CENTER. DR
                                                       MIAMI, gL33L26

                        YOti ARE IIERESV SUMMSNEF               and r:squred ro serve upoa PLAI\trTIFF'S    ATTOKNEY

t*4               rri
                  .-l
                                                       PETER M. HOOGERWOEzu, ESq.
                  i-i                                  F€MER & GEORGES,PIERRE, PLLC,
                                                       44 WEST FLAGLER STREET. STg.22OO
:t   trl f\i
ill.   ii         'J                                   lv{IAI4I, FL 33r30
            ri'+ +j
ii4,^.
                        En an$wer   to the coftfllaint rvhich is herewith $ersed upCIn you, withiu 40-,$.*fg after service of
            *.: -)      this surnrnons upor) you, exclusive ofthe day of service, If you fail to do so, judgment by default
            {s.   .\-   will be taken against yolr for the relief demanded in the eompltint. You must also {ile your
::,
                  .jr   answer &:ith the Clerk of thi$ Csurt within a rcesonablc period of tirno after service.
''*t              :.\
                  ii*
                        Hervey Ruvin,
                        Glerk of Courts                       4111t2A19

                                                              DATg


                        (BY)




                                                                                                                                t. ;tr:iA"
     Case 1:19-cv-21835-JJO Document 1-2 Entered on FLSD Docket 05/07/2019 Page 13 of 13
Filing # 88309018 E-Filed 0412212019 12:35:47 PM

                                                            RFrUBlr ot$F-sYts"H

    $tato qf     Florida                                             C€unty of       Dsde                                                                  Clruuit Caurt

    Clase Numben 201 $.0095 33-C-{4      1


    Plaintiff:
    TATTIMY SANTANA
    V€,

    Defendant:
    AMERICAN $ALES A[*ID MANAGEiiIENT CIRGANIZATION,LLG

    For:
    P6ter Michael Hoogenvoerd
    REI\4ER & GEORGES.PIERRE, PLLC.
    44 Wesl:Fla$ldr$tre6t
    Suite 2200
    Miami, FL 33130

    Received by OJF SERVICHS, lNCr on ths 17th clay of April, 2019 at '10;13 am to be serv€d on AMERICAN $ALE$ AND
    IUIANAGEil{ENT ORGANITATION,LLC., REO. AGENT CORPORATE CREATIOH$ NETWORK,INC., 72OO CORPORATE
    GENTER DR, fiiltffil, FL 33126.

    ,1,   GLENVILLE $MlTll, do hereby affirm that on the t8{h day of April, 2019 at 1d:55 am, l:

    GORPORATE $HRVED: by detivering a true copy of the $IIMMONS ANb COhIIPLAINT with the date and hour of sarvice
    endorsed thereon by me, to: CLARA SUTTO EMPLOYEE OF CORPORATE CREATIONS NETWORK, INC at the address of:
    7a00 CORPCIRATE CENTER BR, #t06, MtAMl, FL 33126 as registered agent for AMER.ICAI{ SALES AND
    MANAGEMENT ORGAIIIZATION,LLC., REG. AGENT CORPOR.A.TE CREATIONS'|IETWORK,INC., and infonned saicl
    persan of the csntente therein, in cornpllance with stffte statutes 48.081 .



    I CERTIFY THAT I AI\,I OVfiR TT'fH A6E OF 18, I{AVE NO INTEREST IN THE ABOVE ACTION, A.ND THAT I AM A
    CERTIFIED PROCESS Sf;RVER. IN GOOD STANDING,IN'THE'JUDICIAL CIRCUIT IN WHICH THF PROCES$ WAS
    SEF.VED, "UNDER PENALTY OF PERJURY, } DECLARE THAT I HAVE READ THE FbREGOING (DOCUMENT} AND THAT
    THE FACT$ STATED fN IT ARE TRUE, 92.525;




                                                                                             GLEI.IVILLE
                                                                                             cPs # 502
                                                                                             CIJF'SERV|CSS, tNC.
                                                                                             1372? $;V{, 1 52nd Street
                                                                                             P.M.B,3S4
                                                                                             Miarni, FL 33177
                                                                                             (786) 293-5150

                                                                                             Our Job Serial Number: OJF-2019006202


                                          CqpyrEhi.O 199U:2019 90tnbss0.$olvicas,.,ltc. -:Fi'ac€ss.Servo^ Tso{box V8,0h




                                                                                                                    $il I fiilfl$ I [ ilflfiil f;il$ l!   t$ tltt tffi ffi $ll
